 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSE VELASQUEZ-MORALES,

 9                              Petitioner,                Case No. C19-0515-RSM-MAT

10          v.                                             ORDER DENYING MOTION TO
                                                           APPOINT COUNSEL WITHOUT
11   ICE FIELD OFFICE DIRECTOR,                            PREJUDICE

12                              Respondent.

13

14          Petitioner, a native and citizen of Mexico who is currently detained by U.S. Immigration

15   Customs and Enforcement at the Northwest Detention Center, initiated this 28 U.S.C. § 2241

16   habeas action to obtain release from immigration detention or, alternatively, a bond hearing. (See

17   Dkt. 3.)    Currently before the Court is petitioner’s motion to appoint counsel, which the

18   Government did not oppose. (Dkt. 5.) Also pending is the Government’s motion to dismiss for

19   failure to exhaust administrative remedies, which is noted for June 14, 2019. (Dkt. 7.)

20          When the interests of justice so require, the Court may appoint counsel to represent any

21   financially eligible individual who is seeking relief under § 2241. 18 U.S.C. § 3006A(a)(2)(B). A

22   person is financially eligible if he or she is “financially unable to obtain adequate representation .

23   . . .” 18 U.S.C. § 3006A(a).


     ORDER DENYING MOTION TO
     APPOINT COUNSEL WITHOUT
     PREJUDICE - 1
 1          There is no information in the record regarding petitioner’s financial eligibility.

 2   Accordingly, the Court DENIES petitioner’s motion to appoint counsel (Dkt. 5) without prejudice

 3   to refiling a motion that addresses both financial eligibility and the interests of justice. Petitioner

 4   may provide the necessary information related to financial eligibility by completing and submitting

 5   an application to proceed in forma pauperis. Petitioner should file any revised motion to appoint

 6   counsel by June 14, 2019, which is the noting date for the Government’s motion to dismiss.

 7          The Clerk is directed to send copies of this order to the parties and to the Honorable Ricardo

 8   S. Martinez, and to also send petitioner an application to proceed in forma pauperis.

 9          Dated this 28th day of May, 2019.

10

11                                                          A
                                                            Mary Alice Theiler
12                                                          United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION TO
     APPOINT COUNSEL WITHOUT
     PREJUDICE - 2
